Citation Nr: 0532004	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946.  The case was originally before the 
Board on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, granted 
service connection and the current ratings for PTSD and 
tinnitus.  

In March 2003, the Board issued a decision which, in 
pertinent part, denied the veteran's increased ratings 
claims.  The veteran, in turn, appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2004, 
the Court issued an order that vacated the portions of a 
March 2003 Board decision that denied the claims on appeal, 
and remanded the matters for readjudication consistent with 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  (The veteran did not 
appeal the portions of the March 2003 Board decision denying 
earlier effective dates.  The decision with regard to those 
matters is final.)  In November 2004, the Board remanded the 
matters on appeal for additional development.

Regarding the veteran claim for a higher rating for tinnitus, 
the Court issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board which concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
resume.  


FINDINGS OF FACT

1.  Prior to June 30, 2005, the veteran's PTSD was not shown 
to have resulted in more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although otherwise functioning satisfactorily).  

2.  From June 30, 2005, the veteran's PTSD is shown to have 
been manifested by occupational and social impairment with 
reduced reliability and productivity; however, occupational 
and social impairment with deficiencies in most areas is not 
shown.  


CONCLUSION OF LAW

A 50 percent rating is warranted for the veteran's PTSD, 
effective from June 30, 2005.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
(Code) 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Regarding the claim for a higher rating for PTSD, there has 
been substantial compliance with the pertinent  mandates of 
the VCAA and implementing regulations.  The June 2001 rating 
decision which assigned the initial 30 percent rating that is 
on appeal advised the veteran of the basis for the rating.  
In a May 2002 statement of the case (SOC) and a March 2005 
letter, the veteran was properly (see VAOPGCPREC 8-2003 (Dec. 
2003)) provided notice regarding the "downstream" issue of an 
increased initial rating, including the rating criteria and 
what the record showed.  The SOC and the letter advised the 
veteran of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate his claim.  The June 2001 rating decision, the 
SOC, and the March 2005 letter, informed him of what the 
evidence showed and why the claim was denied.  He was advised 
by the SOC and letter that VA would make reasonable efforts 
to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The SOC advised him 
of what the evidence must show to establish entitlement to an 
increased rating for PTSD, and advised him of what 
information or evidence VA needed from him.  The March 2005 
letter expressly advised him, "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See page 2.  The veteran has had ample time to 
respond.  Everything submitted to date has been accepted for 
the record and considered.  Therefore, notice is complete.

Regarding the duty to assist, the veteran has been afforded 
an appropriate VA examination.  He has not identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim, and the Board is not aware of any 
such evidence or information that remains outstanding.  
Therefore, evidentiary development is complete.  VA's duty to 
assist is also satisfied.  

Accordingly, the Board will address the merits of this claim.

Factual Background

The earliest record of psychiatric symptoms is in a May 2000 
report from a Vet Center where the veteran presented with 
symptoms including hyper-arousal, nightmares, survivor guilt, 
alienation, and sleep problems.  The diagnosis was PTSD, 
chronic and moderate.  The Global Assessment of Functioning 
(GAF) score assigned was 52.

In November 2000, the veteran submitted an application for 
service connection for PTSD related to combat service during 
World War II.

A February 2001 VA psychiatric examination report notes the 
veteran's complaints of sleep problems, hyper-vigilance, 
increased startle response, flashbacks, chronic depression, 
crying spells, anger management problems, anxiety, panic 
attacks, shaky spells, chronic nervousness, and problems with 
memory and concentration.  It was noted that the veteran had 
no suicidal ideation, paranoia, or hallucinations.  He had no 
previous psychiatric history or treatment.  He had worked for 
the U.S. Forest Service for 14 years before retiring in 1988.  
He was 75 years old, had never been fired from or quit a job, 
had a home, had been married 45 years, and had three 
children.  He had a hobby - carpentry, attended church, had 
friends and a social life, and was not a loner.  On mental 
status examination, it was noted that the veteran was nicely 
dressed and groomed, and that he was appropriate and 
cooperative.  His affect was appropriate and his mood was 
euthymic.  His speech was coherent and his thought process 
linear.  There was no evidence of psychosis, no loosening of 
associations, and no suicidal homicidal or paranoid ideation.  
He was oriented in all spheres, and had good recent and 
remote memory and good recall.  Cognitive functions were 
grossly intact.  Insight and judgment were fair to good.  The 
diagnosis was PTSD, chronic.  The GAF score was 55.

By rating decision dated in June 2001, the RO (in pertinent 
part) granted service connection for PTSD, rated 30 percent, 
effective November 29, 2000.  The veteran appealed the rating 
assigned.

An August 2002 VA examination report notes that the veteran 
complained of intrusive thoughts, nightmares about once a 
week, occasional flashbacks, persistent avoidance and numbing 
symptoms, some detachment and estrangement from others, 
persistent hyper-arousal symptoms, insomnia, difficulties 
with memory or concentration, and exaggerated startle 
response.  He had no problems with irritability or angry 
outbursts, had never been suicidal or violent, and had never 
received any kind of psychiatric treatment.  He was married 
to the same woman for 48 years, and they had three grown 
children.  He had retired from the U.S. Forest Service, where 
he worked as a forestry technician for 15 years.  Prior to 
that he worked in various jobs as a mechanic, carpenter, and 
miner.  He reported that he always enjoyed his work, had 
worked hard, and was a good employee.  He did not have 
difficulties getting along with bosses and co-workers.  He 
retired because of advancing age.  He indicated that he had a 
restricted social life and seldom left the house for social 
reasons, preferring to stay at home either alone or with his 
wife.  On mental status examination, he was appropriately 
dressed and groomed, pleasant and cooperative.  He was alert 
and oriented.  His speech was clear and his mood and affect 
were euthymic.  His thought process was linear, logical, and 
goal oriented.  His thought content was unremarkable, with no 
psychotic symptoms and no suicidal or homicidal ideation.  
His memory and concentration were grossly intact, as were his 
abstractive abilities, insight, and judgment.  In summary, 
the examiner indicated that the veteran had chronic and 
moderately severe PTSD.  He noted that in spite of his 
symptoms, the veteran managed to have a reasonably productive 
work life and was content with his family situation.  The 
diagnosis was PTSD, chronic and moderately severe.  The GAF 
score was noted to be approximately 60.

A June 30, 2005 VA examination report notes the veteran's 
complaints of worsening sleep problems, with nightmares 
occurring about twice a week, anxiety, panic attacks, and 
shaky spells.  He also complained of worsening hyper-
vigilance, worsening increased startle response, and 
worsening flashbacks triggered by loud noises.  In addition, 
he complained of paranoia, worsening depression, worsening 
memory and concentration problems, and worsening 
communication and thought process impairment.  He stated that 
he cried easily.  He had no complaints of hallucinations or 
suicidal ideation.  He did complain of temper and anger 
problems, with positive homicidal ideation.  He indicated 
that he had no guns; his anger took the form of verbal 
arguments.  He also complained of worsening social isolation.  
He indicated that he was a loner, and did not like crowds.  
He reported that he quit drinking two years earlier.  He 
denied drug use.  He also denied taking any psychiatric 
medication or receiving any psychiatric treatment.  He 
reported that his wife had died one year earlier; he had been 
living with his son since that time.  Upon mental status 
examination, the veteran was nicely dressed and groomed.  He 
was appropriate and cooperative during the examination.  He 
was oriented times four.  His affect and mood were both 
depressed and anxious.  Speech was coherent and thought 
processes were linear.  There was no evidence of psychosis, 
no loosening of associations, and no suicidal, homicidal, or 
paranoid ideation evident.  Recent and remote memory was 
good.  Recall was good.  Cognitive function was grossly 
intact.  Insight and judgment were fair to good.  The 
examiner noted that the veteran's activities consisted of 
attending church, carpentry as a hobby, chores and yard work.  
The veteran was able to attend to the activities of daily 
living and minimum hygiene.  The diagnosis was chronic PTSD.  
The GAF score was 50.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection in June 
2001, and staged ratings are for consideration.  

PTSD is to be assigned a 30 percent rating where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 is appropriate where there 
are, "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

The evidence of record includes medical records showing 
treatment and diagnoses of chronic PTSD.  For the period from 
November 29, 2000 (the effective date of the award of service 
connection for PTSD), through June 29, 2005, the Board finds 
that the overall level of social and occupational impairment 
shown most nearly approximates the criteria for a 30 percent 
rating.  In this regard, it is noteworthy that the veteran 
was never hospitalized for psychiatric problems, nor did he 
receive medical treatment for his symptoms.  He has indicated 
that symptoms of PTSD did not interfere with his ability to 
work, and that he retired due to age.  When he was examined 
in February 2001 and August 2002, he had no inappropriate 
behavior, no panic attacks, and no problem with impulse 
control.  There was no impairment in thought process or 
communication.  He denied delusions, hallucinations, and 
suicidal or homicidal ideation.  He maintained normal hygiene 
and was alert and oriented.  No obsessive or ritualistic 
behavior was noted.  While examiners indicated that he had 
complaints of various PTSD symptoms, none of the symptoms in 
the criteria for the next higher, 50 percent, rating were 
noted on mental status examination.  For the period from 
November 29, 2000, through June 29, 2005, the veteran 
maintained a stable family life, and while he reported 
limited social involvement, preferring to spend time at home, 
he had friends and a hobby, attended church, and was not "a 
loner."  The record provides no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short or long term memory, impaired judgment, 
impaired abstract thinking, or disturbances of motivation.  
The criteria for a 50 percent rating were neither met, nor 
approximated.  Consequently, a rating in excess of 30 percent 
is not warranted for the period from November 29, 2000, 
through June 29, 2005.

The Board find that beginning June 30, 2005, the overall 
level of social and occupational impairment shown most nearly 
approximates the criteria for a 50 percent rating.  In this 
regard it is noteworthy that on June 30, 2005 VA examination 
the veteran complained of homicidal ideation, panic attacks, 
nightmares and problems sleeping.  His affect and mood were 
noted to be depressed and anxious.  It was noted that the 
veteran has problems with social relationships; and that he 
is a loner and has very little social life.  The GAF score of 
50 then noted is also consistent with a finding of reduced 
reliability and productivity, as it indicates "serious 
symptoms OR any serious impairment in social, occupational, 
or school functioning."  See DSM-IV.  Such findings 
reasonably satisfy the criteria for a 50 percent rating.  

The manifestations of the veteran's PTSD and the resulting 
social and occupational impairment do not more nearly 
approximate the criteria for the next higher, 70 percent, 
rating because the record reflects that the veteran has 
maintained good relationships with his son and does have a 
few friends.  With the exception of homicidal ideation, he 
has not manifested any of the psychiatric symptoms associated 
with the criteria for an evaluation in excess of 50 percent.  
There are no demonstrated obsessional rituals, impaired 
speech, near-continuous panic or depression, spatial 
disorientation, or neglect of personal appearance or hygiene.  
Occupational and social impairment with deficiencies in most 
areas is not shown Consequently, the next higher, 70 percent, 
rating is not warranted. 

Based on the entire record of evidence, and with resolution 
of all reasonable doubt in the veteran's favor, the Board 
concludes that 50 percent rating (and no more) is warranted 
for the veteran's PTSD, effective June 30, 2005.


ORDER

A 50 percent rating for PTSD is granted, effective from June 
30, 2005 and subject to the regulations governing payment of 
monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


